
	
		II
		112th CONGRESS
		1st Session
		S. 276
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for
		  the study of the Pike National Historic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Pike National Historic Trail Study Act
			 of 2011.
		2.Western States Trail
			 StudySection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end
			 the following:
			
				(46)Pike National
				Historic TrailThe Pike National Historic Trail, a series of
				routes extending approximately 3,664 miles, which follows the route taken by
				Lt. Zebulon Montgomery Pike during the 1806–1807 Pike expedition that began in
				Fort Bellefontaine, Missouri, extended through portions of the States of
				Kansas, Nebraska, Colorado, New Mexico, and Texas, and ended in Natchitoches,
				Louisiana.
				.
		
